Case 3:14-cr-00175-WHA Document 1023-16 Filed 03/01/19 Page 1 of 5




                EXHIBIT 16
Case 3:14-cr-00175-WHA Document 1023-16 Filed 03/01/19 Page 2 of 5




      ixtcntiOt ©epartment
                 or (^l^omis



                         PROCLAMATION OF A STATE OF EMERGENCY


          WHEREAS the State of California is experiencing record drought conditions,
    which have persisted for the last four years; and

          WHEREAS on January 17, 2014, 1 proclaimed a State of Emergency to exist
    throughout the State of California due to severe drought conditions; and

           WHEREAS a lack of precipitation over the last four years has made trees in
    many regions of California susceptible to epidemic infestations of native bark beetles,
    which are constrained under normal circumstances by the defense mechanisms of
    healthy trees; and

           WHEREAS these drought conditions and resulting bark beetle infestations
    across broad areas have caused vast tree mortality in several regions of the state, with
    the United States Forest Service estimating that over 22 million trees are dead and that
    tens of millions more are likely to die by the end of this year; and

           WHEREAS recent scientific measurements suggest that the scale of this tree
    die-off is unprecedented in modern history; and

           WHEREAS this die-off is of such scale that it worsens wildfire risk across large
    regions of the State, presents life safety risks from falling trees to Californians living in
    impacted rural, forested communities, and worsens the threat of erosion across
    watersheds; and

           WHEREAS such wildfires will release thousands of tons of greenhouse gas
    emissions and other harmful air pollutants; and

           WHEREAS the circumstances of the tree die-off, by reason of its magnitude, is
    or is likely to be beyond the control of the services, personnel, equipment and facilities
    of any single county, city and county, or city and require the combined forces of a
    mutual aid region or regions to combat; and

          WHEREAS under the provisions of section 8558(b) of the California Govemment
    Code. I find that conditions of extreme peril to the safety of persons and property exist
    within the State of California due to these events; and

           WHEREAS under the provisions of section 8571 of the Califomia Govemment
    Code, 1 find that strict compliance with various statutes and regulations specified in this
    order would prevent, hinder, or delay the mitigation of the effects of the drought.
Case 3:14-cr-00175-WHA Document 1023-16 Filed 03/01/19 Page 3 of 5




           NOW,THEREFORE, I, EDMUND G. BROWN JR., Governor of the State of
    California, In accordance with the authority vested in me by the State Constitution and
    statutes, including the California Emergency Services Act, and in particular, section
    8625 of the California Government Code, HEREBY PROCLAIM A STATE OF
    EMERGENCY to exist within the State of California.

       IT IS HEREBY ORDERED THAT:

       1. The Department of Forestry and Fire Protection, the Califomia Natural
          Resources Agency, the California Department of Transportation, and the
          California Energy Commission shall immediately identify areas of the State that
          represent high hazard zones for wildfire and falling trees using best available
          science and geospatial data.

       2. State agencies, utilities, and local governments to the extent required by their
          existing responsibilities to protect the public health and safety, shall undertake
          efforts to remove dead or dying trees in these high hazard zones that threaten
          power lines, roads and other evacuation corridors, critical community
          infrastructure, and other existing structures. Incidental vegetation such as shrubs
          that restrict access for safe and efficient removal of the dead and dying trees also
          may be removed. The Department of Forestry and Fire Protection shall issue
          emergency guidelines setting forth the relevant criteria, and the California
          Conservation Corps shall assist government entities in implementing this
           directive to the extent feasible.


       3. The Department of Forestry and Fire Protection shall identify potential storage
          locations for removed trees across impacted areas in partnership with federal
           agencies and local jurisdictions.

       4. The California Department of Transportation shall formally request immediate
           assistance through the Federal Highway Administration's Emergency Relief
           Program, Title 23. United States Code section 125, in order to obtain federal
           assistance for removal of dead and dying trees that are adjacent to highways.

       5. The Department of General Services will identify state facilities, and the
          California Department of Transportation shall identify highway and road corridors,
          where woodchips produced from dead trees can be used as mulch.

       6. The Governor's Office of Emergency Services and the Department of Forestry
           and Fire Protection shall work with impacted counties to distribute portable
           equipment across high hazard zones so that isolated communities can remove
           and process wood waste locally where appropriate.

       7. The California Air Resources Board and the California Department of Forestry
           and Fire Protection shall work together and with federal land managers and the
           United States Environmental Protection Agency to expand the practice of
           prescribed bums, which reduce fire risk and avoid significant pollution from major
           wildfires, and increase the number of allowable days on a temporary basis to
           burn tree waste that has been removed in high hazard areas.
Case 3:14-cr-00175-WHA Document 1023-16 Filed 03/01/19 Page 4 of 5




      8. The California Public Utilities Commission shall utilize its authority to extend
         contracts on existing forest bioenergy facilities receiving feedstock from high
         hazard zones.

      9. The California Public Utilities Commission shall take expedited action to ensure
         that contracts for new forest bioenergy facilities that receive feedstock from high
         hazard zones can be executed within six months, including initiation of a targeted
         renewable auction mechanism and consideration of adjustments to the BioMat
         Program defined pursuant to Public Utilities Code section 399.20. No later than
         six months after the BioMat program begins, the California Pubiic Utilities
         Commission shall evaluate the need for revisions to the program to facilitate
         contracts for forest bioenergy facilities.

      10.The California Public Utilities Commission shall prioritize facilitation of
         interconnection agreements for forest bioenergy facilities in high hazard zones,
         and shall order the use of expedited mediation or other alternative dispute
         resolution processes when conflicts delay development of projects.

      11.The California Energy Commission shall prioritize grant funding from the Electric
         Program Investment Charge for woody biomass-to-energy technology
         development and deployment, consistent with direction from the California Public
         Utilities Commission.


      12.The California Department of Forestry and Fire Protection, the California Energy
         Commission, and other appropriate agencies shall work with land managers to
         estimate biomass feedstock availability, storage locations, and volumes that may
         be available for use as bioenergy feedstock at existing and new facilities.

      13.The California Department of Forestry and Fire Protection and the California
         Energy Commission shall work with bioenergy facilities that accept forest
         biomass from high hazards zones to identify potential funds to help offset higher
         feedstock costs.


      14.The California Department of Resources Recycling and Recovery and the
         California Department of Forestry and Fire Protection will work with affected
         counties and existing wood product markets to determine the feasibility for
         expanded wood product markets in California.

      15.For purposes of carrying out directives 1, 2, and 5 through 8, Division 13
         (commencing with section 21000) of the Public Resources Code and regulations
          adopted pursuant to that Division are hereby suspended. This suspension
          applies to any actions taken by state agencies, and for actions taken by local
          agencies where the state agency with primary responsibility for implementing the
          directive concurs that local action is required, as well as for any necessary
          permits or approvals required to complete these actions.
Case 3:14-cr-00175-WHA Document 1023-16 Filed 03/01/19 Page 5 of 5




       16.fn OKier to ensure Siat equipment and services necessary for ^n^gency
          response can be procured quk^iy,the provislcwTS of the Government Ccrfe and
          ^e Public Contract Code applrcafafe to state contracts, inctuding, but not Smited
          to, advertising and competitive bidding requirements, are hereby suspended as
          necessary to carry out this Proclamation. Approval by S^e Department of
          FIrtance Is required pnor to the execution of any contract entered Into purauarrt to
          these directives.


       17.F<w purpc^s of Ihfe Prodamatlon, Chs^ster 3.5(commencing with section 11340)
          of f^rt 1 of Division 3of fte Govemm^ Code is suspended ior tte
          deveiqpmerrt and adoption of reguiabons or guidelines rreeded to carry out fte
          provisions in this Order. An^ entity Issuing regulations or guidelines pursuant to
          this directive shall condud a public meebng on the regulations and guidelines
          pricK- to adopting them.

       18.The Office of Emergency Services shall prov^e local government asslstence as
          appropriate under the auSiority of the California Disaster Assistance Act,
          Cal^omia Government Code section ^80 et seq. artd California Code of
          Regulations, title 19,section 2900 et seq.

       19.Stete agencies shall adively monitor tree rwnoval effdrte direded by tiiis
          Prodamation to assess their effectiveness in pratec^r^ forest healfo arid
          stiengfoening forest r^llience.

          lliis Proclamation Is not Intended to, arid does not. create any rights or benefits,
    substantive or procedural,enforce^irfe at law or in equity, against tiie State of
    California, its agencies,d^artments,entities, officers, employees,or any other person.

    I FURTHER DIRECT that as soon as hereafter possible, this prodamation be filed in die
    Office of the Secretary of State and foat widespread pubrK% and notice be given of this
    prodamation.

                                                    IN IrtfiTNESS WHEREOF S have
                                                    hereunto set my harfo and caused the
                                                    Great Seal of foe State of California to
                                                    be affixed this 30th day of October
                                                    2015.




                                                    EDMUND G. BROWN JR. j
                                                    Governor of California



                                                    ATTEST:




                                                    ALEX PADILLA
                                                    Secretary trf State
